DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “within a certain range” in claim 3 is a relative term which renders the claim indefinite. The term “a certain range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Additionally in regard to claim 3, the limitation “at least in a vehicle mounted state” is indefinite, as it is unclear what is being referenced as being in a “vehicle mounted state” and if this refers to the mirror device, mirror driving unit, or the main mirror body. Additionally, the limitation including “at least” renders the claim further indefinite, as it is unclear as to how this limitation applies bounds to when the adjustment of the orientation of the mirror can occur or how it occurs.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi (JP 2000085474 A), hereinafter referred to as Doi.

In regard to claim 1, Doi teaches a vehicle outer mirror device (Doi paragraph 1 noting a vehicle door mirror device incorporating a camera; and Figs. 2 and 4 showing the mirror device attached to the door of the vehicle; and Doi paragraph 14) comprising: 
a housing attached to a door  of a vehicle (Doi paragraph 14 noting door mirror housing 20 in which a mirror can be mounted, and a support for attaching to the front door of the vehicle from the back or side surface of the housing; and Figs. 2 and 4) and including an opening facing rear of the vehicle (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted; and Figs. 2 and 4 showing the housing 20 attached to the vehicle door, and showing an opening 21 facing the rear of the vehicle);
a mirror main body disposed in the opening of the housing (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted) and having a light reflection region reflecting light entering from outside of the housing and a light transmission region capable of transmitting the light to inside of the housing (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror);
a mirror drive unit disposed inside the housing and configured to adjust an orientation of the mirror main body (Doi paragraph 3 noting mirror 110 is supported by a mirror holder 111 from the outer peripheral edge to the back surface thereof, and is attached to the door mirror housing 101 by a rotation support device 130 so as to cover the entire opening 102 of the door mirror housing 101. The rotation support device 130 is composed of a spherical rotation support member 131 for rotating and supporting the half mirror 110 up, down, left and right, a drive motor 132 for driving the rotation support member 131 up, down, left and right, and the like); and
an imaging unit fixed inside the housing (Doi paragraph 4 noting electronic camera 120 is built in the door mirror housing 101 on a deep side, the objective lens unit 121 thereof is located behind the inner surface of the half mirror 110, and the image sensor unit 122 such as a CCD is the door mirror housing 101), imaging the rear of the vehicle through the light transmission region (Doi paragraph 6 noting the electronic camera 120 is passed through the half mirror 110. The image of the rear of the vehicle), and disposed in a state in which an imaging optical axis is inclined toward the outside of the vehicle with respect to a reflection optical axis of the light reflection region (Doi Figs. 2 and 4 showing different embodiments of the camera built into the door mirror housing, both of which have an optical axis angled outward towards the outside of the vehicle with respect to the mirror reflection axis).

In regard to claim 2, Doi teaches all of the limitations of claim 1 as discussed above. In addition, Doi teaches wherein the imaging unit is fixed on an inner surface of the mirror main body (Doi paragraph 16 noting board camera Ca is attached to the inclined surface 32A of the mounting recess 32 of the mirror holder 30 so as to face outward from the vehicle side), and the inner surface faces the inside of the housing (Doi Fig. 2 showing the inner surfaces of the mirror housing, and how the imaging unit is fixed).

In regard to claim 3, Doi teaches all of the limitations of claim 2 as discussed above. In addition, Doi teaches wherein the mirror drive unit is configured to adjust the orientation of the mirror main body by rotating the mirror main body around a vertical axis within a certain range at least in a vehicle mounted state (Doi paragraph 3 noting mirror 110 is supported by a mirror holder 111 from the outer peripheral edge to the back surface thereof, and is attached to the door mirror housing 101 by a rotation support device 130 so as to cover the entire opening 102 of the door mirror housing 101. The rotation support device 130 is composed of a spherical rotation support member 131 for rotating and supporting the half mirror 110 up, down, left and right, a drive motor 132 for driving the rotation support member 131 up, down, left and right, and the like), and
the imaging unit is disposed such that the imaging optical axis is inclined outward with respect to an axis parallel to a front-rear direction of the vehicle, in a state in which the mirror main body is disposed in a central position of the range in which the mirror main body is rotatable around the vertical axis (Doi Figs. 2 and 4 showing different embodiments of the camera built into the door mirror housing, both of which have an optical axis angled outward towards the outside of the vehicle with respect to the mirror reflection axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doi (JP 2000085474 A), hereinafter referred to as Doi, in view of Mikami et al. (JP 2007137098 A), hereinafter referred to as Mikami.

In regard to claim 4, Doi teaches all of the limitations of claim 1 as discussed above. In addition, Doi teaches a light transmission region (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror).
However, Doi does not expressly disclose wherein the light transmission region has a rectangular shape.
In the same field of endeavor, Mikami teaches wherein the light transmission region has a rectangular shape (Mikami Fig. 3 and paragraph 28 noting the clear portion (light transmission region) of the mirror has a rectangular shape).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi with the teachings of Mikami, because both disclosures relate to the field of vehicle side mirror systems that have a camera installed within the mirror housing, and have a light transmission portion within the mirror to allow the camera to function. Thus, modified to incorporate the teachings of Mikami, the teachings of Doi include all of the limitations of claim 4.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doi (JP 2000085474 A), hereinafter referred to as Doi, in view of Ichikawa et al. (JP 2004299525 A), hereinafter referred to as Ichikawa.

In regard to claim 5, Doi teaches all of the limitations of claim 1 as discussed above. In addition, Doi teaches the vehicle outer mirror device according to claim 1 disposed on a left of a vehicle, wherein, the left vehicle outer mirror device disposed on a driver’s seat side of the vehicle is a first door mirror device (Doi paragraph 1 noting a vehicle door mirror device incorporating a camera; and Figs. 2 and 4 showing the mirror device attached to the left side door of the vehicle; and Doi paragraph 14).
However, Doi does not expressly disclose the vehicle outer mirror device according to claim 1 disposed on a right of a vehicle, wherein, the right vehicle outer mirror device disposed on a side opposite to the first door mirror device is a second door mirror device, and
the second door mirror device has a larger angle between the reflection optical axis and the imaging optical axis than that of the first door mirror device.
In the same field of endeavor, Ichikawa teaches the vehicle outer mirror device according to claim 1 disposed on a right of a vehicle, wherein, the right vehicle outer mirror device disposed on a side opposite to the first door mirror device is a second door mirror device, and the second door mirror device has a larger angle between the reflection optical axis and the imaging optical axis than that of the first door mirror device (Ichikawa Fig.6 and page 6 noting that the vehicular outer mirror device disposed on the passenger is provided so as for the optical reflection axis of the mirror body to be more inward than the outer mirror device arranged on the driver side of the vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ichikawa in the vehicular mirror device described by Doi by taking into consideration the visibility of the driver. Additionally, it would have been obvious to configure the image-capturing directions of the left and right image capturing units to be at the same angle and symmetrically oriented by taking into consideration the visibility of an image displayed in the display unit, and as such, it is obvious that, as a result, the outer mirror device on the passenger seat side will have a greater angle between the reflection light axis and the image capturing axis. As such, modified to incorporate the teachings of Ichikawa, and that which would have been obvious to a person having ordinary skill in the art before the effective filing date, the teachings of Doi include all of the limitations presented in claim 5.


Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doi (JP 2000085474 A), hereinafter referred to as Doi, in view of Asai (U.S. Publication No. 2004/0196368), hereinafter referred to as Asai.

In regard to claim 6, Doi teaches a vehicle outer mirror device (Doi paragraph 1 noting a vehicle door mirror device incorporating a camera; and Figs. 2 and 4 showing the mirror device attached to the door of the vehicle; and Doi paragraph 14) comprising:
a housing attached to a door of a vehicle (Doi paragraph 14 noting door mirror housing 20 in which a mirror can be mounted, and a support for attaching to the front door of the vehicle from the back or side surface of the housing; and Figs. 2 and 4) and including an opening facing rear of the vehicle (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted; and Figs. 2 and 4 showing the housing 20 attached to the vehicle door, and showing an opening 21 facing the rear of the vehicle);
a mirror main body disposed in the opening of the housing (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted) and having a light reflection region reflecting light entering from outside of the housing and a light transmission region capable of transmitting the light to inside of the housing (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror);
a mirror drive unit disposed inside the housing and configured to adjust a position of the mirror main body (Doi paragraph 3 noting mirror 110 is supported by a mirror holder 111 from the outer peripheral edge to the back surface thereof, and is attached to the door mirror housing 101 by a rotation support device 130 so as to cover the entire opening 102 of the door mirror housing 101. The rotation support device 130 is composed of a spherical rotation support member 131 for rotating and supporting the half mirror 110 up, down, left and right, a drive motor 132 for driving the rotation support member 131 up, down, left and right, and the like);
an imaging unit fixed on an inner surface of the mirror main body (Doi paragraph 4 noting electronic camera 120 is built in the door mirror housing 101 on a deep side, the objective lens unit 121 thereof is located behind the inner surface of the half mirror 110, and the image sensor unit 122 such as a CCD is the door mirror housing 101; and Doi paragraph 16 noting board camera Ca is attached to the inclined surface 32A of the mounting recess 32 of the mirror holder 30 so as to face outward from the vehicle side) and imaging the rear of the vehicle through the light transmission region (Doi paragraph 6 noting the electronic camera 120 is passed through the half mirror 110. The image of the rear of the vehicle), the inner surface facing the inside of the housing (Doi Fig. 2 showing the inner surfaces of the mirror housing, and how the imaging unit is fixed).
However, Doi does not expressly disclose a control unit configured to extract and output an extracted image included in a certain extraction region in a captured image imaged with the imaging unit, and adjust a position of the extraction region in the captured image in accordance with the position of the mirror main body.
In the same field of endeavor, Asai teaches a control unit configured to extract and output an extracted image included in a certain extraction region in a captured image imaged with the imaging unit (Asai paragraph 26 noting the taken image acquired as a result of the picture shooting performed by the camera 10 is supplied to the image input portion 22 of the control computer 20, and the image transform processing portion 26 also executes a process of partially extracting a region from the image taken by the camera 10 in a below-described manner corresponding to the operating position of the door mirror 14), and adjust a position of the extraction region in the captured image in accordance with the position of the mirror main body (Asai paragraph 26 noting partially extracting a region from the image taken by the camera 10 in a below-described manner corresponding to the operating position of the door mirror 14; and Asai paragraph 37 describing different positions of the extracted region based on the position of the door mirror).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi with the teachings of Asai, because both disclosures relate to the field of vehicles with image capturing systems within the mirror housings, and capturing images via the mirror cameras to display the data on a display to a driver. Thus, modified to incorporate the teachings of Asai, the teachings of Doi include all of the limitations presented in claim 6.

In regard to claim 7, Doi and Asai teach all of the limitations of claim 6 as discussed above. In addition, Asai teaches wherein the control unit adjusts the position of the extraction region in accordance with an adjustment direction and an adjustment quantity of the position of the mirror main body with the mirror drive unit (Asai paragraphs 57-58 describe changing an area to be cut out from an image captured with the camera in accordance with the angle of rotation detected between the deployed position and stored position of the door mirror 14 and displaying the captured image in the cut-out area in a screen of a display 12, and as a result, it can be seen that Asai indicates that the control unit gradually adjusts the position of the extracted area in accordance with the adjustment direction and adjustment amount of the position of the mirror body).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi and Asai for the same reasons as stated above in regard to claim 6.

In regard to claim 8, Doi and Asai teach all of the limitations of claim 7 as discussed above. In addition, Asai teaches further comprising a storage unit configured to store therein the adjustment direction and the adjustment quantity, wherein the control unit adjusts the position of the extraction region on the basis of the adjustment direction and the adjustment quantity stored in the storage unit (Asai paragraph 26 noting information regarding camera-taken images input to the image input portion 22 is supplied to the image storage memory 24. The image storage memory 24 temporarily stores images taken by the camera 10. The camera-taken images stored in the image storage memory 24 are input to the image transform processing portion 26. The image transform processing portion 26 is electrically connected to the mirror retracting mechanism 16, and is supplied with information therefrom that indicates whether the operating position of the door mirror 14 is the deployed position or the retracted position. The image transform processing portion 26 determines which one of the deployed position and the retracted position is the present operating position of the door mirror 14 on the basis of the information from the mirror retracting mechanism 16. The image transform processing portion 26 also executes a process of partially extracting a region from the image taken by the camera 10 in a below-described manner corresponding to the operating position of the door mirror 14).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi and Asai for the same reasons as stated above in regard to claim 6.

In regard to claim 9, Doi and Asai teach all of the limitations of claim 6 as discussed above. In addition, Asai teaches wherein, when the position of the extraction region is adjusted, the control unit calculates a first visual field portion corresponding to the extraction region in a visual field of the imaging unit and, when the position of the mirror main body is changed with the mirror drive unit after the calculation, the control unit calculates a second visual field portion having a direction with respect to the imaging unit and an angle range that are equal to those of the first visual field portion in the visual field after change, and sets a region on the captured image corresponding to the second visual field portion as the extraction region (Asai paragraphs 57-58 describe changing an area to be cut out from an image captured with the camera in accordance with the angle of rotation detected between the deployed position and stored position of the door mirror 14 and displaying the captured image in the cut-out area in a screen of a display 12, and as a result, it can be seen that Asai indicates that the control unit gradually adjusts the position of the extracted area in accordance with the adjustment direction and adjustment amount of the position of the mirror body. It can also be seen that it is possible to maintain a fixed direction of the main axis of the camera-taken images displayed in the screen of the display with respect to the vehicle body during the entire process of positional change, and thus the second visual field is the same as the first visual field).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi and Asai for the same reasons as stated above in regard to claim 6.

In regard to claim 10, Doi and Asai teach all of the limitations of claim 9 as discussed above. In addition, Asai teaches wherein the control unit calculates a movement direction and a movement quantity of the visual field of the imaging unit on the basis of the adjustment direction and the adjustment quantity of the position of the mirror main body with the mirror drive unit and, on the basis of calculation results thereof, calculates the second visual field portion (Asai paragraphs 57-58 describe changing an area to be cut out from an image captured with the camera in accordance with the angle of rotation detected between the deployed position and stored position of the door mirror 14 and displaying the captured image in the cut-out area in a screen of a display 12, and as a result, it can be seen that Asai indicates that the control unit gradually adjusts the position of the extracted area in accordance with the adjustment direction and adjustment amount of the position of the mirror body. It can also be seen that it is possible to maintain a fixed direction of the main axis of the camera-taken images displayed in the screen of the display with respect to the vehicle body during the entire process of positional change, and thus the second visual field is the same as the first visual field).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi and Asai for the same reasons as stated above in regard to claim 6.

In regard to claim 11, Doi and Asai teach all of the limitations of claim 6 as discussed above. In addition, Asai teaches wherein the extracted image is an image displayed on a display unit of the vehicle (Asai paragraphs 57-58 describe changing an area to be cut out from an image captured with the camera in accordance with the angle of rotation detected between the deployed position and stored position of the door mirror 14 and displaying the captured image in the cut-out area in a screen of a display 12, and as a result, it can be seen that Asai indicates that the control unit gradually adjusts the position of the extracted area in accordance with the adjustment direction and adjustment amount of the position of the mirror body).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi and Asai for the same reasons as stated above in regard to claim 6.

In regard to claim 12, Doi teaches a method for controlling (Doi paragraph 17 noting operating the mirror and operations involving the motors) a vehicle outer mirror device (Doi paragraph 1 noting a vehicle door mirror device incorporating a camera; and Figs. 2 and 4 showing the mirror device attached to the door of the vehicle; and Doi paragraph 14) that includes:
a housing attached to a door of a vehicle (Doi paragraph 14 noting door mirror housing 20 in which a mirror can be mounted, and a support for attaching to the front door of the vehicle from the back or side surface of the housing; and Figs. 2 and 4) and including an opening facing rear of the vehicle (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted; and Figs. 2 and 4 showing the housing 20 attached to the vehicle door, and showing an opening 21 facing the rear of the vehicle);
a mirror main body disposed in the opening of the housing (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted) and having a light reflection region reflecting light entering from outside of the housing and a light transmission region capable of transmitting the light to inside of the housing (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror);
a mirror drive unit disposed inside the housing and adjusting a position of the mirror main body (Doi paragraph 3 noting mirror 110 is supported by a mirror holder 111 from the outer peripheral edge to the back surface thereof, and is attached to the door mirror housing 101 by a rotation support device 130 so as to cover the entire opening 102 of the door mirror housing 101. The rotation support device 130 is composed of a spherical rotation support member 131 for rotating and supporting the half mirror 110 up, down, left and right, a drive motor 132 for driving the rotation support member 131 up, down, left and right, and the like); and
an imaging unit fixed on an inner surface of the mirror main body (Doi paragraph 4 noting electronic camera 120 is built in the door mirror housing 101 on a deep side, the objective lens unit 121 thereof is located behind the inner surface of the half mirror 110, and the image sensor unit 122 such as a CCD is the door mirror housing 101; and Doi paragraph 16 noting board camera Ca is attached to the inclined surface 32A of the mounting recess 32 of the mirror holder 30 so as to face outward from the vehicle side) and imaging the rear of the vehicle through the light transmission region (Doi paragraph 6 noting the electronic camera 120 is passed through the half mirror 110. The image of the rear of the vehicle), the inner surface facing the inside of the housing (Doi Fig. 2 showing the inner surfaces of the mirror housing, and how the imaging unit is fixed).
However, Doi does not expressly disclose extracting and outputting an extracted image included in a certain extraction region in a captured image imaged with the imaging unit; and
adjusting a position of the extraction region in the captured image in accordance with the position of the mirror main body.
In the same field of endeavor, Asai teaches extracting and outputting an extracted image included in a certain extraction region in a captured image imaged with the imaging unit (Asai paragraph 26 noting the taken image acquired as a result of the picture shooting performed by the camera 10 is supplied to the image input portion 22 of the control computer 20, and the image transform processing portion 26 also executes a process of partially extracting a region from the image taken by the camera 10 in a below-described manner corresponding to the operating position of the door mirror 14); and
adjusting a position of the extraction region in the captured image in accordance with the position of the mirror main body (Asai paragraph 26 noting partially extracting a region from the image taken by the camera 10 in a below-described manner corresponding to the operating position of the door mirror 14; and Asai paragraph 37 describing different positions of the extracted region based on the position of the door mirror).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi and Asai for the same reasons as stated above in regard to claim 6.


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doi (JP 2000085474 A), hereinafter referred to as Doi, in view of Hasumi (JPH1016725A), hereinafter referred to as Hasumi.

In regard to claim 13, Doi teaches a vehicle outer mirror device (Doi paragraph 1 noting a vehicle door mirror device incorporating a camera; and Figs. 2 and 4 showing the mirror device attached to the door of the vehicle; and Doi paragraph 14) comprising:
a housing attached to a door of a vehicle (Doi paragraph 14 noting door mirror housing 20 in which a mirror can be mounted, and a support for attaching to the front door of the vehicle from the back or side surface of the housing; and Figs. 2 and 4) and including an opening facing rear of the vehicle (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted; and Figs. 2 and 4 showing the housing 20 attached to the vehicle door, and showing an opening 21 facing the rear of the vehicle);
a mirror main body disposed in the opening of the housing (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted) and having a light reflection region reflecting light entering from outside of the housing (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror).
However, Doi does not expressly disclose a nozzle provided on the housing and ejecting fluid toward the mirror main body.
In the same field of endeavor, Hasumi teaches a nozzle provided on the housing and ejecting fluid toward the mirror main body (Hasumi claim 1 noting a mirror unit having a mirror, and a nozzle for injecting fluid onto the mirror surface of the mirror unit is fixed to the mirror housing).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi with the teachings of Hasumi because both disclosures relate to the field of vehicles having side mirror devices that comprise housings with additional modules in them and control methods to control the additional mirror features. The teachings of Hasumi would benefit the teachings of Doi by providing methods of mitigating weather, to allow the features of the mirror to operate in all conditions better. Thus, modified to incorporate the teachings of Hasumi, the teachings of Doi include all of the limitations presented in claim 13.

In regard to claim 14, Doi and Hasumi teach all of the limitations of claim 13 as discussed above. In addition, Doi teaches the mirror main body includes a light transmission region capable of transmitting the light entering from the outside of the housing to inside of the housing (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror); and 
the vehicle mirror device includes an imaging unit fixed inside the housing (Doi paragraph 4 noting electronic camera 120 is built in the door mirror housing 101 on a deep side, the objective lens unit 121 thereof is located behind the inner surface of the half mirror 110, and the image sensor unit 122 such as a CCD is the door mirror housing 101) and imaging rear of the vehicle via the light transmission region (Doi paragraph 6 noting the electronic camera 120 is passed through the half mirror 110. The image of the rear of the vehicle).
However, Doi does not expressly disclose the nozzle is disposed on a side of the mirror main body as viewed from an axis direction of a reflection optical axis of the light reflection region; and 
being movable between a set position set with the vehicle and a cleaning position where the light transmission region is disposed in an ejection direction of the fluid ejected from the nozzle.
Hasumi teaches the nozzle is disposed on a side of the mirror main body as viewed from an axis direction of a reflection optical axis of the light reflection region (Hasumi Fig. 9 showing the nozzle 4 disposed on the side of the mirror main body, positioned to direct fluid towards the mirror 3),
and being movable between a set position set with the vehicle and a cleaning position where the light transmission region is disposed in an ejection direction of the fluid ejected from the nozzle (Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi and Hasumi for the same reasons as discussed above regarding claim 13.

In regard to claim 15, Doi and Hasumi teach all of the limitations of claim 14 as discussed above. In addition, Hasumi teaches a mirror drive unit disposed inside the housing and configured to adjust a position of the mirror main body between the set position and the cleaning position (Hasumi paragraph 29 noting mirror drive control means 61 which outputs a signal for driving the mirror to the vertical or horizontal motors of the power unit of the left and right door mirrors in order to tilt the mirror body position to the optimum mirror angle for cleaning); and
a control unit configured to cause the nozzle to perform a non-cleaning operation of not ejecting the fluid and a cleaning operation of ejecting the fluid in a switching manner in accordance with an instruction from the vehicle, and control the mirror drive unit to dispose the mirror main body in the set position when causing the nozzle to perform the non-cleaning operation and dispose the mirror main body in the cleaning position when causing the nozzle to perform the cleaning operation (Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation; and Hasumi paragraph 29 noting mirror drive control means 61 which outputs a signal for driving the mirror to the vertical or horizontal motors of the power unit of the left and right door mirrors in order to tilt the mirror body position to the optimum mirror angle for cleaning).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi and Hasumi for the same reasons as discussed above regarding claim 13.

In regard to claim 16, Doi and Hasumi teach all of the limitations of claim 14 as discussed above. In addition, Hasumi teaches a storage unit configured to store therein the set position (Hasumi paragraph 28-30 noting mirror angle memory means 60 that stores the in-use position), wherein
the control unit controls the mirror drive unit such that, after the fluid is ejected, the mirror main body disposed in the cleaning position is disposed in the previous set position before the mirror main body is moved to the cleaning position among a plurality of the set positions stored in the storage unit (Hasumi paragraphs 28-30 noting the control unit executes control to arrange the mirror to be at the position of the in-use condition directly previous from the cleaning position after the jetting of the fluid; and Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi and Hasumi for the same reasons as discussed above regarding claim 13.

In regard to claim 17, Doi teaches a method for controlling (Doi paragraph 17 noting operating the mirror and operations involving the motors) a vehicle outer mirror device (Doi paragraph 1 noting a vehicle door mirror device incorporating a camera; and Figs. 2 and 4 showing the mirror device attached to the door of the vehicle; and Doi paragraph 14) that includes:
a housing attached to a door of a vehicle (Doi paragraph 14 noting door mirror housing 20 in which a mirror can be mounted, and a support for attaching to the front door of the vehicle from the back or side surface of the housing; and Figs. 2 and 4) and including an opening facing rear of the vehicle (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted; and Figs. 2 and 4 showing the housing 20 attached to the vehicle door, and showing an opening 21 facing the rear of the vehicle);
a mirror main body disposed in the opening of the housing (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted), having a light reflection region reflecting light entering from outside of the housing and a light transmission region capable of transmitting the light entering from the outside of the housing to inside of the housing (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror);
an imaging unit fixed inside the housing (Doi paragraph 4 noting electronic camera 120 is built in the door mirror housing 101 on a deep side, the objective lens unit 121 thereof is located behind the inner surface of the half mirror 110, and the image sensor unit 122 such as a CCD is the door mirror housing 101; and Doi paragraph 16 noting board camera Ca is attached to the inclined surface 32A of the mounting recess 32 of the mirror holder 30 so as to face outward from the vehicle side) and imaging the rear of the vehicle through the light transmission region (Doi paragraph 6 noting the electronic camera 120 is passed through the half mirror 110. The image of the rear of the vehicle).
However, Doi does not expressly disclose being movable between a set position set with the vehicle and a cleaning position where the light transmission region is disposed in an ejection direction of fluid ejected from a nozzle;
a mirror drive unit disposed inside the housing and configured to adjust a position of the mirror main body between the set position and the cleaning position; and
the nozzle provided on the housing and ejecting the fluid toward the mirror main body,
the method comprising:
causing the nozzle to perform a non-cleaning operation of not ejecting the fluid and a cleaning operation of ejecting the fluid in a switching manner in accordance with an instruction from the vehicle;
disposing the mirror main body in the set position when causing the nozzle to perform the non-cleaning operation; and
disposing the mirror main body in the cleaning position when causing the nozzle to perform the cleaning operation.
	In the same field of endeavor, Hasumi teaches being movable between a set position set with the vehicle and a cleaning position where the light transmission region is disposed in an ejection direction of fluid ejected from a nozzle (Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation);
a mirror drive unit disposed inside the housing and configured to adjust a position of the mirror main body between the set position and the cleaning position (Hasumi paragraph 29 noting mirror drive control means 61 which outputs a signal for driving the mirror to the vertical or horizontal motors of the power unit of the left and right door mirrors in order to tilt the mirror body position to the optimum mirror angle for cleaning); and
the nozzle provided on the housing and ejecting the fluid toward the mirror main body (Hasumi Fig. 9 showing the nozzle 4 disposed on the side of the mirror main body, positioned to direct fluid towards the mirror 3),
the method comprising: causing the nozzle to perform a non-cleaning operation of not ejecting the fluid and a cleaning operation of ejecting the fluid in a switching manner in accordance with an instruction from the vehicle (Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation; and Hasumi paragraph 29 noting mirror drive control means 61 which outputs a signal for driving the mirror to the vertical or horizontal motors of the power unit of the left and right door mirrors in order to tilt the mirror body position to the optimum mirror angle for cleaning).;
disposing the mirror main body in the set position when causing the nozzle to perform the non-cleaning operation; and disposing the mirror main body in the cleaning position when causing the nozzle to perform the cleaning operation (Hasumi paragraphs 28-30 noting the control unit executes control to arrange the mirror to be at the position of the in-use condition directly previous from the cleaning position after the jetting of the fluid; and Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi and Hasumi for the same reasons as discussed above regarding claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488